464 F.2d 1021
UNITED STATES of America, Plaintiff-Appellee,v.Philip Edward ERVIN, Defendant-Appellant.
No. 71-2776.
United States Court of Appeals,
Ninth Circuit.
Aug. 14, 1972.Rehearing Denied Oct. 3, 1972.

Martha Goldin (argued), Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
D. Henry Thayer, Asst. U. S. Atty.  (argued), Eric A. Nobles, Lawrence Campbell, Asst. U. S. Attys., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and COPPLE,* District Judge.
PER CURIAM:


1
This is an appeal from a judgment entered by the trial judge after finding appellant guilty of violating 50 App.  U.S.C. Sec. 462 (refusal to submit to induction).  We affirm.


2
Appellant contends that he should have been classified as a conscientious objector.  The board, after reviewing his application for such classification and following a personal appearance, found that "he is not sincere and does not qualify as a conscientious objector."


3
Keeping in mind that the scope of judicial review here is "the narrowest known to the law", Blalock v. United States, 247 F.2d 615 (4th Cir. 1957), we have reviewed the record on appeal and find that there is sufficient basis-in-fact to support the finding of the draft board.  United States v. Kember, 437 F.2d 534, 535 (9th Cir. 1970).


4
In view of the above, the other issues raised by appellant need not be discussed.



*
 Honorable William P. Copple, United States District Judge, District of Arizona, sitting by designation